 

 

Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 
  

 

HASSAN ABBAS, )
)
Plaintiff, )
)
V. ) Civil Case No. 15-cv-332 (RJL)
)
BUNDESREPUBLIK )
DEUTSCHLAND a/k/a FEDERAL )
REPUBLIC OF GERMANY, et al., ) F I L E D
) i
Defendants. ) AUG ~ “+ 2020
Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia
MEMORANDUM O ION & ORDER
(August , 2020)

It is well established that this Court has the inherent power “to control the
disposition of the causes on its docket with economy of time and effort for itself, for
counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The Federal
Rules of Civil Procedure and our Local Civil Rules permit this Court to dismiss an action
for failure to prosecute when the litigant fails to assert reasonable diligence in advancing
their case. Fed. R. Civ. P. 41(b); L.Cv.R. 83.23. Here, plaintiff Hassan Abbas (“plaintiff”),
a pro se-attorney, has demonstrated an utter lack of interest in pursuing his claims for the
last five years and has failed to provide the Court with a shred of evidence demonstrating

good cause for his delay. For the following reasons, this case is DISMISSED WITH

PREJUDICE.

 

 

 
 

 

Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 2 of 10

BACKGROUND

In March of 2015, plaintiff Hassan Abbas (“plaintiff’ or ““Abbas”) initiated this
action against JPMorgan Chase & Co. (“JPMorgan Chase”) and Bundesrepublik
Deutchland, also known as the Federal Republic of Germany, (“Germany”). Compl. [Dkt.
#1]. Plaintiff brought this suit on behalf of himself and a putative “class of holders of
bearer bonds issued by Germany|,| which were underwritten and sold in the United States
by defendant, JPMorgan Chase & Co. ....” Jd. 41. The complaint raises eleven counts—
as well as class action allegations—against Germany and JPMorgan Chase under contract
law, tort law, international law, and international treaties. Jd. §] 62-163. In sum, Abbas
seeks recovery of the principal and interest of the bearer bonds, which Abbas calculated to
be in excess of $2,000,000 per bond. See id. § 72-73 (estimating the present value of a
bond).

Plaintiff perfected service on JPMorgan Chase on March 9, 2015, see Return of
Service/Affidavit [Dkt. # 2], and the Court subsequently ordered JPMorgan Chase to
answer plaintiff's complaint no later than 21 days after plaintiff perfected service on
Germany, see Minute Order (04/20/2015).

On April 20, 2015, plaintiff filed a motion for leave to add JP Morgan Chase Bank
N.A. (‘the Bank”) as a defendant. See Mot. for Leave to Add JPMorgan Chase Bank N.A.
[Dkt. #16] (“PI.’s Mot. for Leave”). The Court granted plaintiff's motion by minute order,

stating, “[O]nce joined as a defendant in this action, JPMorgan Chase Bank, N.A. shall

have up to and including 21 days after service has been perfected on defendant

 

 
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 3 of 10

Bundesrepublik Deutschland a/k/a Federal Republic of Germany to file an answer to
plaintiff's complaint.” Minute Order (05/26/2015).

On June 8, 2016—well over a year after the summons was issued—plaintiff filed
an affidavit requesting foreign mailing for purposes of perfecting services on Germany.
[Dkt. # 19]. But as the Court’s docket makes clear, plaintiff's affidavit was entered in
error, and the clerk returned the documents to him. See id. The docket does not show any
other efforts by plaintiff to serve Germany.

On June 20, 2016, plaintiff also moved to join Truro Ltd. as a plaintiff, see Mot. for
Joinder and to Add as PI. Truro Ltd. [Dkt. # 20], but the Court denied that motion. See
Minute Order (03/31/2017).

Over three years passed without any action on the docket. On May 7, 2020, this
Court entered an order requiring plaintiff to “show cause in writing why the action should
not be dismissed for failure to prosecute pursuant to Local Rule 83.23.” Order [Dkt. #26]
(“Order to Show Cause”).

On May 29, 2020, plaintiff responded to the Order to Show Cause. Pl.’s Resp. to
Order to Show Cause [Dkt. # 28] (“Pl.’s Resp.”). Plaintiff stated that “[t]his matter stalled
due to Plaintiff's inability to perfect service on the Federal Republic of Germany by
diplomatic channels under the FSIA, 28 U.S.C. [§] 1608(a)(4) ....” Jd. at 1. Instead of
dismissal, plaintiff suggested either “to resubmit the request for service on Germany” or
“in the absence of diplomatic service on Germany, ... to proceed only against the

JPMorgan defendant/s, who are already served since 2015.” Jd. at 2.
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 4 of 10

On June 26, 2020, JPMorgan Chase replied, arguing that plaintiff failed to establish
any diligence in prosecuting this matter, that plaintiff never served the Bank, and that
JPMorgan Chase would be prejudiced if this matter proceeded against only it. Def.
JPMorgan Chase & Co.’s Reply to Pl.’s Resp. to Order to Show Cause [Dkt. # 29].

The Court’s own motion under Local Rule 83.23 is now ripe for my review.

ANALYSIS
I. Standard of Review

Federal Rule of Civil Procedure 41(b) states, “If the plaintiff fails to prosecute or to
comply with [the Federal Rules] or a court order, a defendant may move to dismiss the
action or any claim against it.” Fed. R. Civ. P. 41(b).. Our Local Civil Rule 83.23
“essentially embodies the standard of Rule 41(b) of the Federal Rules of Civil Procedure,
which allows a district court to dismiss an action for failure to prosecute.” Cartagena v.
Centerpoint Nine, Inc., 303 F.R.D. 109, 112 (D.D.C. 2014) (quotations and citations
omitted). “A Rule 41(b) dismissal is proper if, in view of the entire procedural history of
the case, the litigant has not manifested reasonable diligence in pursuing the
cause.” Bomate v. Ford Motor Co., 761 F.2d 713, 714 (D.C. Cir. 1985) (per curiam). “A
lengthy period of inactivity may .... be enough to justify dismissal,” at least when the
plaintiff “has failed to obey the rules or court orders.” Smith—Bey v. Cripe, 852 F.2d 592,
594 (D.C. Cir. 1988) (citations omitted). ‘“‘Considerations relevant to ascertaining when
dismissal, rather than a milder disciplinary measure, is warranted include the effect Be a
plaintiffs dilatory or contumacious conduct on the court’s docket, whether the plaintiff's

behavior has prejudiced the defendant, and whether deterrence is necessary to protect the

4
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 5 of 10

integrity of the judicial system.’” Guy v. Vilsack, 293 F.R.D. 8, 11 (D.D.C. 2013)
(quoting Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir. 1990)).

II. _—— Plaintiff’s Lack of Diligence in Pursuing His Claims Requires Dismissal.

Based on plaintiff's response to the Order to Show Cause, and the entire record, |
find that dismissal is appropriate in this case because of plaintiff's consistent failure to
prosecute this case and abide by the Federal Rules of Civil Procedure.

First, plaintiff has failed to satisfy Federal Rule of Civil Procedure 4 by neglecting
to perfect service on the Bank within the required time. Under the then-current version of
Rule 4(m), a plaintiff must serve a defendant within 120 days after the complaint is filed.
Fed. R. Civ. P. 4(m).! Failure to do so—without a showing of good cause—may result in
the court Seniiahe the action without prejudice against that defendant. /d. Indeed, courts
in our Circuit have regularly dismissed cases for failure to prosecute where plaintiff failed
to comply with Rule 4(m). See, e.g., Paul v. Didizian, No. 13-7132, 2014 WL 590628, at
*] (D.C. Cir. Feb. 7, 2014) (affirming district court's dismissal without prejudice of
plaintiff's claims “for failure to properly effect service of process”); Pellegrin & Levine,
Chartered v. Aneaite; 961 F.2d 277, 282-83 (D.C. Cir. 1992) (same); Garlington v. D.C.
Water & Sewer Auth., 62 F. Supp. 3d 23, 24 (D.D.C. 2014) (dismissing, sua sponte, pro se

plaintiff-attorney’s case for failing to timely serve the complaint).

 

' Federal Rule of Civil Procedure 4(m) was amended on December 1, 2015 to reduce the
time for serving a defendant to 90 days.
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 6 of 10

Here, I granted plaintiff's motion for leave to add the Bank as a defendant on May
26, 2015, see Minute Order (05/26/2015), but plaintiff never served the Bank.? Indeed, in
response to the Court’s Order to Show Cause, plaintiff incorrectly asserts that the Bank had
been “served since 2015,” but—in the same breath—hedges his bets by stating that the case
should proceed “against the JPMorgan defendant/s.” Pl.’s Resp. at 2 (emphasis added).
Plaintiff's response is wholly silent as to any “good cause” that might warrant a time
extension, and plaintiff has never even requested more time to serve the Bank.

Second, plaintiff violated Local Civil Rule 15.1 because he did not attach a copy of
a proposed amended complaint to his motion for leave. L.Cv.R. 15.1. Nor has plaintiff
subsequently filed an amended complaint on the docket. Here too, plaintiff does not
provide any basis in his response to the Court’s Order to Show Cause justifying his
inaction.?

Third, plaintiff has shown almost no effort to perfect service on Germany. “[A]
plaintiff must employ a reasonable amount of diligence in seni who to serve and

how to effect service.” Prunte v. Universal Music Group, 248 F.R.D. 335, 338-39 (D.D.C.

 

* Plaintiffs motion for leave to add the Bank stated, “Counsel for [JPMorgan Chase] stated
that service on JP Morgan Chase Bank NA would not be necessary if it was substituted as
a party.” Pl.’s Mot. for Leave at 1. But plaintiff made clear that he did not wish to substitute
the Bank in place of JPMorgan Chase; rather plaintiff intended “to add JP Morgan Chase
Bank N.A. as a defendant ... but also wish[ed] to maintain [] JP Morgan Chase & Co. ...
as a party.” Jd. Even assuming plaintiff's representation of the Bank’s waiver is true, the
Bank’s purported waiver did not extend to the relief plaintiff sought in its motion for leave,
nor to the relief the Court granted: having both JPMorgan Chase and the Bank as
defendants. Therefore, plaintiff's failure to serve the Bank is not forgiven due to a
purported waiver.

3 Plaintiffs failure to file an amended complaint containing allegations against the Bank
further undermines any assertion that plaintiff served the Bank.

6
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 7 of 10

2008). On June 8, 2016—well over one year after plaintiff initiated this litigation—he
requested that the clerk issue summons on Germany. [Dkt. # 19]. But this request was
made in error, and the clerk returned plaintiff's request on July 6, 2016. /d. Over four
years since plaintiff's single, unsuccessful attempt, there is no evidence on the docket of
any additional efforts to serve Germany. And plaintiffs only justification is that “[t]his
matter was stalled due to Plaintiffs inability to perfect service” on Germany through
diplomatic channels. Pl.’s Resp. at 1.4 Plaintiff provides no information regarding other
attempts to perfect service or what, if anything, has impeded him from doing so.°

Fourth, dismissal is appropriate in this case as a deterrent to other litigants who fail
to abide by the Federal Rules of Civil Procedure and our Local Rules. “[T]he most severe
in the spectrum of sanctions provided by statute or rule must be available to the district
court in appropriate cases, not merely to penalize those whose conduct may be deemed to
warrant such a sanction, but to deter those who might be tempted to such conduct in the
absence of such a deterrent.”’ Nat'l Hockey League v. Metro. Hockey Club, Inc., 427 U.S.
639, 643 (1976) (cited in Klayman v. Judicial Watch, Inc., 802 F. Supp. 2d 137, 147

(D.D.C. 2011)). I made clear in the Standing Order that all litigants must “familiarize

 

‘ Plaintiff also argues that he was unable to prosecute this case because JPMorgan Chase
was not required to answer the complaint until 21 days after service was perfected on
Germany. Pl.’s Resp. at 1. But this is not “good cause” for why plaintiff failed to serve
Germany. On the contrary, plaintiff understood he needed to serve Germany before this
case could progress, and yet plaintiff only made a single, unsuccessful attempt to serve
Germany over four years ago.

> Plaintiff argues that the more appropriate option is for the Court to grant plaintiff more
time to perfect service on Germany. PI’s Resp. at 1-2. I disagree. Plaintiff has had five
years to perfect service, and plaintiff has not offered any evidence to suggest that his lack
of diligence is excused. After five years, enough is enough.

7
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 8 of 10

themselves with the Federal Rules of Civil Procedure ... and the Local Rules of the District
of Columbia, ‘to ensure the just, speedy, and inexpensive determination of [this] action[.]’”
Standing Order [Dkt. # 3] (quoting Fed. R. Civ. P. 1) (emphasis added). Dismissal here
should be fair warning to other litigants that this Court takes these rules seriously,
especially when, as here, a litigant delays the speedy resolution of a matter and wastes the
Court’s resources.

The fact that plaintiff is proceeding pro se does not absolve him for his delay. Pro
se litigants are afforded “more latitude than those represented by counsel,” but this “does
not constitute a license for a plaintiff filing pro se to ignore the federal rules of civil
procedure.” Moore v. Agency for Intern. Development, 994 F.2d 874, 876 (D.C. Cir. 1993)
(citation and quotation omitted). And because plaintiff is “a law-trained individual, unlike
the [typical] unsophisticated pro se litigant, [he] can be presumed to have some
acquaintance with the rules of the judicial process and the consequences risked by their
infringement.” Bristol Petroleum Corp. v. Morris, 901 F.2d 165, 168 (D.C. Cir. 1990); see
also Mann v. Castiel, 681 F.3d 368, 377 (D.C. Cir. 2012) (affirming district court’s
dismissal of pro se litigants’ claim for failure to serve defendant in part because they
appeared to be “businessmen with extensive litigation experience, one of whom had formal
legal training”’).

Dismissal—and not plaintiff's proposed remedy of proceeding only against the “JP
Morgan defendant/s”—seems reasonably appropriate here. As mentioned, the Bank was
never served, and plaintiff never filed an amended complaint containing allegations related

to the Bank. JPMorgan Chase would be further prejudiced if this matter proceeded against

8
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 9 of 10

only JPMorgan Chase because Germany is likely a required party under Rule 19, and
JPMorgan Chase’s ability to defend itself would be severely hindered without Germany’s
participation in this litigation. Instead, dismissal is warranted due to plaintiff's delay of
this case and repeated failures to comply with the Federal Rules of Civil Procedure and our
Local Civil Rules.

If. Dismissal with Prejudice is Warranted.

Finally, I also find that dismissal with prejudice is warranted in this case. The Court
may dismiss a claim for failure to prosecute with prejudice where “the court determines
that the delay in prosecution of the claim has resulted in prejudice to an opposing party.”
L.Cv.R. 83.23. The multiple delays described above have stalled any discovery or
dispositive motions that might have allowed JPMorgan Chase, the Bank, and Germany
(had they been properly served as defendants) to defend against plaintiff's claims. And
plaintiffs failure to file an amended complaint leaves the defendants, particularly the Bank,
in the dark as to what allegations they face and how they should defend against them. “To
allow [plaintiff] to continue to delay, procrastinate, and ignore the Court’s deadlines in this
fashion would be unfair to the defendant[s] and continue to prejudice [their] ability to
conduct discovery and otherwise defend this case in [the] future.” Maupin v. U.S. Dep’t of
Energy, No. CIV. A. 03-1156(PLF), 2005 WL 3211883, at *4 (D.D.C. Nov. 18, 2005).
Therefore, I find that plaintiff's delay has prejudiced JPMorgan Chase, the Bank, and

Germany. As such, plaintiff's suit must also be dismissed with prejudice.
Case 1:15-cv-00332-RJL Document 30 Filed 08/04/20 Page 10 of 10

CONCLUSION
Accordingly, for all the foregoing reasons, it is hereby ORDERED that this action
is DISMISSED WITH PREJUDICE for failure to prosecute under Local Civil Rule
83.23.

SO ORDERED.

 

United States ‘Pstrict Judge

10
